PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/737,692
Filing Date: 18 Dec 2017
Appellant(s): COULON et al.



__________________
Alphonso A. Collins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
		Every ground of rejection set forth in the Office action dated 04/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
A.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

B.	Claims 15, 16, 18-21, 25, 28, 29  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizutani et al (US 20170099158 A1, hereinafter referred to as Mizutani).
		Re claim 15, Mizutani teaches a method for transmitting telegrams via a shared medium (field network 4, Fig. 1) included in a network having a master level (level where the main processing apparatus/master apparatus 2 is located, Fig. 1), a control device disposed in the master level (main processing apparatus/master apparatus 2, Fig. 1), a slave level and terminals disposed in the slave level (level where remote apparatuses/slave apparatuses 1, 2..N, external sensor, relay, actuator etc. are located, Fig. 1, Par 0029-0031, Par 0034) the method comprising:

	(b) performing communications (sending/receiving IN/OUT data) between the control device disposed in the master level (main processing apparatus/master apparatus 2) and the terminals disposed in the slave level (remote apparatuses/slave apparatuses 1, 2..N, external sensor, relay, actuator etc.) via the shared medium (Field network 4) (Fig. 1-4, Par 0029-0031, Par 0034-0035, Par 0040-0041, Par 0046-0047, Par 0051-0054);
	(c) creating availability of telegrams (creating OUT data for the slave apparatuses) by at least one of (i) a master-side traffic manager (processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) a slave-side traffic manager (processing unit, communication controller, Fig. 3, Fig. 7b) to at least one of the (i) master-side modems (transmission circuit, reception circuit, Fig. 2, Fig. 7a) and (ii) slave-side modems (transmission circuit, reception circuit, Fig. 3, Fig. 7b) (Par 0029-0031, Par 0034-0035, Par 0040-0041, Par 0046-0047, Par 0051-0054, Par 0057, Par 0059-0061);
	(d) wherein at least one of (i) master-side traffic managers (processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) slave-side traffic managers (processing unit, communication controller, Fig. 3, Fig. 7b) have knowledge of structure of relevant parts of the network (main processing apparatus generates OUT data for the slave apparatuses and transmits aggregated frame 50, 50A to 
	(e) wherein at least one of the (i) master-side traffic managers manager (processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) slave-side traffic managers (processing unit, communication controller, Fig. 3, Fig. 7b) form the groups of telegrams into a plurality of groups of telegrams (aggregating OUT data of each slave apparatuses in communication frames 50, 50A, Fig. 6(b), Fig. 6(c)) based on information (main processing apparatus generates OUT data for the slave apparatuses and transmits aggregated frame 50, 50A to the slave apparatuses via the field network 4. The time for circulating communication frame 50 A is estimated based on the number of slave apparatuses connected, Par 0076. Therefore, main processing apparatus as well as processor 100, communication controller 110 has knowledge/information that the slave apparatuses and connected sensors, switches can be reached through network 4 and TX, RX circuit of main processing apparatus and slave apparatuses) with 
	Claim 25 recites a system performing the steps recited in claim 15 and thereby, is rejected for the reasons discussed above with respect to claim 15.
	Claim 28 recites a modem performing the steps recited in claim 15 and thereby, is rejected for the reasons discussed above with respect to claim 15.
		Re claim 16, Mizutani teaches that at least one of the (i) master-side traffic manager and (ii) slave-side traffic manager forms the groups of telegrams (aggregating OUT data of each slave apparatuses in communication frames 50, 50A, Fig. 6(b), Fig. 6(c)) based on the knowledge of the structure of relevant parts of the network (main processing apparatus generates OUT data for the slave apparatuses and transmits aggregated frame 50, 50A to the slave apparatuses. Therefore, the main processing apparatus including processor 100, communication controller 110 has knowledge about the slave apparatuses, external sensors, relay etc. connected via the field network 4. Moreover, the IN data/feedback received from the slave apparatuses provides knowledge about 
		Re claim 18, Mizutani teaches that at least one of the (i) master-side traffic manager and (ii) slave-side traffic manager only compiles the telegrams into groups of telegrams (aggregating OUT data of the slave apparatuses in communication frames 50, 50A, Fig. 6(b), Fig. 6(c)), which are specific to at least one of (i) modems and (ii) terminals (remote apparatuses/slave apparatuses 1, 2..N, external sensor, relay, actuator), which is reachable via a respective traffic manager (communication frames 50, 50A are generated for the remote apparatuses/slave apparatuses 1, 2..N to reach external sensor, relay, actuator etc.) (Fig. 1-4, Fig. 6(b), 6(c), Par 0029-0031, Par 0034-0035, Par 0051-0054, Par 0057, Par 0059-0061, Par 0084-0091).
		 Re claim 19, Mizutani teaches that at least one of (i) at least one master-side modem manager (processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) at least one slave-side modem manager (processing unit, communication controller, Fig. 3, Fig. 7b) at least one of (i) controls (controls the transmission and reception of communication frames 50, 50A) and (ii) reads out modems (processes the received communication frames 50, 50A) (Fig. 1-4, Fig. 6(b), 6(c), Par 0029-0031, Par 0034-0035, Par 0040-0041, Par 0046-0047, Par 0051-0054, Par 0057, Par 0059-0061).

		Re claim 21, Mizutani teaches that for each access to the shared medium at least one of the (i) master-side traffic manager and (ii) slave-side traffic manager decides which groups of telegrams are sent with this access (determining the time to transmit communication frame 50 and communication frame 50A) (Fig. 5, Par 0065, Par 0067-0069, Par 0072-0078).
		Re claim 29, Mizutani teaches a modem manager (Communication controller, Fig. 2-3, Fig. 7(a), 7(b)) (Par 0035, Par 0040-0041, Par 0046-0047, Par 0099-0102).
Claim Rejections - 35 USC § 103
C.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Re claim 22, Mizutani does not explicitly disclose that the master-side traffic manager and slave-side traffic manager use priority levels to form the groups of telegrams.
Son teaches that the master-side traffic manager and slave-side traffic manager use priority levels to form the groups of telegrams (Fig. 6, Abstract, Par 0004, Par 0011, Par 0063).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including the step that the master-side traffic manager and slave-side traffic manager use priority levels to form the groups of telegrams, as taught by Son for the purpose of “increasing a message transmission rate by ensuring the reliability of message exchange” as taught by Son (Par 0004).
E.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani as applied to claim 15 above and further in view of Kolavennu et al (US 20070268884 A1, hereinafter referred to as Kolavennu).
Re claim 23, Mizutani does not explicitly disclose that a protocol is implemented to avoid collisions when transmitting telegrams so as to avoid collisions in the shared medium.
Kolavennu teaches that a protocol is implemented to avoid collisions when transmitting telegrams so as to avoid collisions in the shared medium (Par 0040).

F.	Claims 24, 26, 27, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani as applied to claims 15, 25, 28 above and further in view of Schulz et al (US 20160200217 A1, hereinafter referred to as Schulz).
Re claim 24, Mizutani does not explicitly disclose that the network comprises an industrial contact wire network.
Schulz teaches that the network comprises an industrial contact wire network (Fig. 1-2, Abstract, Par 0004-0005, Par 0019-0027, Par 0034-0037).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including the step that the network comprises an industrial contact wire network, as taught by Schulz for the purpose of achieving simplified operation and reliably communicating data, as taught by Schulz (Par 0003, Par 0014).
Re claim 26, Mizutani does not explicitly disclose that the shared medium comprises at least one of (i) a cable and (ii) line-bound medium with movable contacts.
Schulz teaches that the shared medium comprises at least one of (i) a cable and (ii) line-bound medium with movable contacts (Fig. 1-2, Abstract, Par 0004-0005, Par 0019-0027, Par 0034-0037).

Re claim 27, Mizutani does not explicitly disclose that the cable and line-bound medium with movable contacts comprise contact wires.
Schulz teaches that the cable and line-bound medium with movable contacts comprise contact wires (Fig. 1-2, Abstract, Par 0004-0005, Par 0019-0027, Par 0034-0037).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including the step that the cable and line-bound medium with movable contacts comprise contact wires, as taught by Schulz for the purpose of achieving simplified operation and reliably communicating data, as taught by Schulz (Par 0003, Par 0014).
Re claim 30, Mizutani does not explicitly disclose an industrial conveying system.
Schulz teaches an industrial conveying system (Par 0002, Par 0019-0020).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including an industrial conveying 
Re claim 31, Mizutani does not explicitly disclose that the industrial conveying system comprises an electric monorail system.
Schulz teaches that the industrial conveying system comprises an electric monorail system (Par 0002, Par 0019-0020).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Mizutani by including the step that the industrial conveying system comprises an electric monorail system, as taught by Schulz for the purpose of achieving simplified operation and reliably communicating data, as taught by Schulz (Par 0003, Par 0014).












(2) Response to Argument
(A) Appellant argues on page 7 of the appeal brief: Independent claim 15 recites, inter alia, the limitation “wherein at least one of the (i) master-side traffic managers and (ii) slave-side traffic managers form the groups of telegrams into a plurality of groups of telegrams based on information with respect to at least one of the (i) master- side modems and slave-side modems and (ii) terminals which are reachable via a respective traffic manager”. Independent claims 25 and 28 recite corresponding subject matter. Mizutani fails to teach at least this limitation.
Response: Cited prior art, Mizutani et al (US 20170099158 A1) discloses that the master apparatus sends OUT data/command to the slave apparatuses and receives IN data from slave apparatuses using communication frame 50/50A (Fig. 1, Fig. 4, Fig. 5, Par 0029-0031, Par 0034, Par 0052-0054). Claim recites to “compile the telegrams into groups of telegrams”. The OUT data of Mizutani is considered as the claimed telegrams and placing the OUT data for the slave/remote apparatuses in a frame such as frame 50/50A is considered as compiling the telegrams into groups of telegrams. Therefore, the OUT data for multiple slave apparatuses aggregated in frame 50 is one group of telegrams and the OUT data for multiple slave apparatuses aggregated in frame 50A is another group of telegrams (structure of frame 50 and 50A are shown in Fig. 6b, 6c. Transmission of frames 50 and 50A to the slave apparatuses are shown in Fig. 5b). The placement of OUT data in frame 50 is the compiling (i.e. gathering) of the telegrams into one group of telegrams and the placement of OUT data in o form the groups of telegrams into a plurality of groups of telegrams (“at least one of the (i) master-side traffic managers and (ii) slave-side traffic managers form the groups of telegrams into a plurality of groups of telegrams based on information with respect to at least one of the (i) master- side modems and slave-side modems and (ii) terminals which are reachable via a respective traffic manager”). Creating the transmissible/communicable frames 50 and 50A by including header and footer to be transmitted to the slave apparatuses (slave 1 and 2, Fig. 5b) are considered as forming the groups of telegrams into a plurality of groups of telegrams. The placement of OUT data in frames 50 and 50A is considered as the compiling (i.e. gathering) of the telegrams into groups of telegrams and preparing the transmissible/communicable frames 50 and 50A by including header and footer (Fig. 4, Fig. 6b, 6c) are considered as forming the groups of telegrams (placed OUT data into the structure of frames 50, 50A) into a plurality of groups telegrams (making transmissible frames 50 and 50A to be transmitted to the destination through a network, Fig. 4-5, Fig. 6b, 6c). Claim recites to form the groups into a plurality of groups of telegrams based on information with respect to at least one of the (i) master- side modems and slave-side modems and (ii) terminals which are reachable via a respective traffic manager. Master apparatus prepares the frames 50 and 50A and therefore, the frames 50 and 50A are prepared based on the information of the master apparatus as the source /originator transmitting the frames (information with respect to at least one of the The OUT data included in the frame 50 and 50A are the data/command intended for the relays, actuators connected to the slave devices (Fig. 1, Par 0031, Par 0034). The frames 50, 50A (plurality of groups of telegrams) sent to the slave devices are associated with the relays, actuators (claimed terminals) connected to the slave devices. 
In view of the above discussion, Mizutani teaches that at least one of the (i) master-side traffic managers (master apparatus including processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) slave-side traffic managers 
(B) Appellant argues on page 8 of the appeal brief: Following the Examiner’s reasoning, the system of Mizutuni is required to provide a plurality of groups of telegrams. Thus, what is required, for example, is a Group I (50, 50A) and another Group II (50, 50A), where Groups I and II form the plurality of individual and distinct Groups (I, II... n). The Examiner has merely accounted for a single group of telegrams 50, 50A. However, Appellants’ claimed invention requires more than a single group of telegrams, Le., a plurality of groups. The system of Mizutuni fails to teach this subject matter.
Response: Creating the transmissible/communicable frames 50 and 50A by including header and footer to transmit to the slave apparatuses (slave 1 and 2, Fig. 5b) are considered as forming the groups of telegrams into a plurality of groups of telegrams. The placement of OUT data in frames 50 and 50A is 50 and 50A need to be combined to form the plurality of groups of telegrams (Appellant argues on pg. 8, “Thus, what is required, for example, is a Group I (50, 50A) and another Group II (50, 50A), where Groups I and II form the plurality of individual and distinct Groups (I, II... n)”). Claim does not recite to form the groups of telegrams into a plurality of groups of telegrams by breaking/combining the groups of telegrams. Claim recites to form the groups into a plurality of groups of telegrams based on information with respect to at least one of the (i) master- side modems and slave-side modems and (ii) terminals which are reachable via a respective traffic manager. Therefore, each of the transmissible/communicable frames 50 and 50A represents a group of telegrams of the plurality of group of telegrams because each transmissible/communicable frames 50 and 50A is generated by formatting the aggregated/compiled OUT data (groups of telegrams) in a transmissible/communicable frame structure (frames 50, 50A) based on the information with respect to at least one of the (i) master- side modems (master apparatus including transmission and reception 
According to the claim limitation, only one of the master side traffic managers and slave side traffic managers needs to form the groups of telegrams into a plurality of groups of telegrams (“at least one of the (i) master-side traffic managers and (ii) slave-side traffic managers form the groups of telegrams into a plurality of groups of telegrams”). Specification discloses that the master device/master level (M, Fig. 5) receives telegrams T1….Tn and compiles the telegrams into group of telegrams such as G (T1, T10, T11, T20) and then transmits the group G to multiple slave devices (Fig. 5, Pg. 17, Line 28-29, Pg. 18, Line 1-26). The transmitted group G to each slave device/level is considered as one of the claimed plurality of groups of telegrams. The compiling of the telegrams into groups (i.e. group G, Fig. 5) is considered as the claimed groups of telegrams (“compile the telegrams into group of telegrams”) and the transmitted group G to multiple slave devices is considered as the claimed plurality of groups of telegrams (“form the groups of telegrams into a plurality of groups of telegrams”).  According to the specification, the compiled groups of telegrams (G, Fig. 5) and the transmitted groups of telegrams (G transmitted to multiple slave devices, Fig. 5) are same. Therefore, in view of specification, the 
In view of specification, the groups of telegrams such as the frames 50 and 50A of Mizutuni do not need to be combined to form the plurality of groups of telegrams as claimed. Therefore, contrary to the appellant’s arguments (“Thus, what is required, for example, is a Group I (50, 50A) and another Group II (50, 50A), where Groups I and II form the plurality of individual and distinct Groups (I, II... n)”), the frames 50 and 50A of Mizutuni represent the claimed plurality of groups of telegrams and the frames 50 and 50A are not required to be combined to form plurality of groups of telegrams. 
(C) Appellant argues on page 8 of the appeal brief: Moreover, in order to provide the master and/or slave-side modem managers (MMM1, SMM1) as well as the master and/or slave-side traffic managers (MTM1, STM1) shown in Appellants’ drawings, the Examiner has selected the internal components of the main processing apparatus (2) and the slave apparatus (1), respectively. Appellants believe the Examiner has failed to account for these claimed features, i.e., the claimed master and/or slave-side modem managers (MMM1, SMM1) and the master and/or slave-side traffic managers (MTM1, STM1).
Response: Appellant argument is not clear (“Appellants believe the Examiner has failed to account for these claimed features, i.e., the claimed master and/or slave-side modem managers (MMM1, SMM1) and the master and/or slave-side traffic managers (MTM1, STM1)”). When the argument is not explained/conveyed clearly, it is very difficult to response properly. What is meant failed to account for these claimed features”? Does appellant indicate that Mizutuni fails to disclose the claimed master and/or slave-side modem managers (MMM1, SMM1) and the master and/or slave-side traffic managers (MTM1, STM1)? OR, the claimed master and/or slave-side modem managers (MMM1, SMM1) and the master and/or slave-side traffic managers (MTM1, STM1) cannot be internal components of master and slave devices, and examiner made an error by matching the claimed master and/or slave-side modem managers (MMM1, SMM1) and the master and/or slave-side traffic managers (MTM1, STM1) to some internal components of master and slave side devices.  
Claim does not recite anything about the location (external/internal components) of the master and/or slave-side traffic managers (MTM1, STM1). Claim even does not recite any master side modem managers and/or slave-side modem managers (MMM1, SMM1) whereas appellant argues that examiner failed to account for those claim features (Appellants believe the Examiner has failed to account for these claimed features, i.e., the claimed master and/or slave-side modem managers (MMM1, SMM1)). 
As the claim does not specifically define the location of the claimed master and/or slave-side traffic managers (MTM1, STM1), examiner selected processor 100, communication controller 110 (Fig. 2, Fig. 7a) of the master apparatus as the claimed master-side traffic managers and processing unit, communication controller (Fig. 3, Fig. 7b) of the slave device as the claimed slave-side traffic managers.
(D) Appellant argues on page 9 of the appeal brief: Mizutani fails to teach the limitation “wherein at least one of the (i) master-side traffic managers and (ii) slave-side traffic managers form the groups of telegrams into a plurality of groups of telegrams based on information with respect to at least one of the (i) master-side modems and slave-side modems and (ii) terminals which are reachable via a respective traffic manager” as called for by independent claim 1.
Response: The OUT data of Mizutani is considered as the claimed telegram and placing the OUT data for the slave/remote apparatuses in a frame such as frame 50/50A is considered as compiling the telegrams into groups of telegrams. Therefore, the OUT data for multiple slave apparatuses aggregated in frame 50 is one group of telegrams and the OUT data for multiple slave apparatuses aggregated in frame 50A is another group of telegrams (structure of frame 50 and 50A are shown in Fig. 6b, 6c. Transmission of frames 50 and 50A to the slave apparatuses are shown in Fig. 5b). The placement of OUT data in frame 50 is the compiling (i.e. gathering) of the telegrams into one group of telegrams and the placement of OUT data in frame 50A (Fig. 6b, 6c) is the compiling (i.e. gathering) of the telegrams into another group of telegrams. The claim recites to form the groups of telegrams into a plurality of groups of telegrams (“at least one of the (i) master-side traffic managers and (ii) slave-side traffic managers form the groups of telegrams into a plurality of groups of telegrams based on information with respect to at least one of the (i) master- side modems and slave-side modems and (ii) terminals which are reachable via a respective traffic manager”). Creating the transmissible/communicable frames 50 based on information with respect to at least one of the (i) master- side modems and slave-side modems and (ii) terminals which are reachable via a respective traffic manager. Master apparatus prepares the frames 50 and 50A and therefore, the frames 50 and 50A are prepared based on the information of the master apparatus as the source /originator transmitting the frames (information with respect to at least one of the (i) master- side modems). The frames 50 and 50A include a header part and the header provides destination information of the frames 50 and 50A (Par 0052-0053). The frames 50 and 50A are transmitted to the slave apparatuses (Fig. 5b) and the slave apparatuses receive the frames 50 and 50A according to the destination information included in the frames (Par 0052-0053). Therefore, the frames 50 and 50A are prepared based on the information of the slave apparatuses/destination devices (based on information with respect to at least The OUT data included in the frame 50 and 50A are the data/command intended for the relays, actuators connected to the slave devices (Fig. 1, Par 0031, Par 0034). The frames 50, 50A sent to the slave devices are associated with the relays, actuators (claimed terminals) connected to the slave devices. 
In view of the above discussion, Mizutani teaches that at least one of the (i) master-side traffic managers (master apparatus including processor 100, communication controller 110, Fig. 2, Fig. 7a) and (ii) slave-side traffic managers form the groups of telegrams (OUT data in frames 50 and 50A) into a plurality of groups of telegrams (prepared transmissible/communicable frames 50, 50A to be transmitted to the slave apparatuses) based on information with respect to at least one of the (i) master- side modems (master apparatus including transmission and reception circuit is the originator/source transmitting the frames) and slave-side modems (slave apparatuses including transmission and reception circuit as the destination of the frames 50, 50A) and (ii) terminals 
(E) Appellant argues on page 9 of the appeal brief: Independent claim 25 is drawn to the system in which the method of independent claim 15 is implemented, while independent claim 28 is drawn to the modem within the system of independent claim 25, which also implements the method of independent claim 15. Independent claims 15 and 28 are therefore patentable for at least the same reasons as independent claim 25.
Response: As no new argument has been presented regarding claims 25 and 28, the responses corresponding to the arguments of claim 15 are also applicable for claims 25 and 28.
(F) Appellant argues on page 9 of the appeal brief: Son was cited to provide the subject matter of dependent claim 22. Kolavennu was cited to provide the subject matter of dependent claim 23. Schulz was cited to provide the subject matter of dependent claims 24, 26, 27, 30 and 31. These references fail to teach or suggest the subject matter of independent claims 15, 25 and 28. The combination of Mizutani, Son and Kolavennu therefore fails to teach or suggest independent claims 15, 25 and 28, because Son and Kolavennu fail to provide what Mizutani lacks.
Response: As no new argument has been presented regarding claims 22-24, 26-27, 30-31, the responses corresponding to the arguments of claim 15 are also applicable for claims 22-24, 26-27, 30-31.
(G) Appellant argues on page 9 of the appeal brief: In view of the patentability of independent claims 15, 25 and 28, dependent claims 16, 18-24, 26, 27 and 29-31 are also patentable over the prior art for the reasons set forth above, as well as for the additional recitations contained therein.
Response: As no new argument has been presented regarding claims 16, 18-24, 26, 27 and 29-31, the responses corresponding to the arguments of claim 15 are also applicable for claims 18-24, 26, 27 and 29-31.














For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/HARUN CHOWDHURY/Examiner, Art Unit 2473                                                                                                                                                                                                        

Conferees:
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.